—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered February 6, 1996, convicting defendant, after a jury trial, of four counts of rape in the first degree, six counts of rape in the second degree, and three counts of sexual abuse in the first degree and sentencing him, as a second felony offender, to an aggregate prison term of from 25 to 50 years, unanimously affirmed.
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). The trial record fails to support any of defendant’s attacks on his trial counsel’s performance (see, People v Denny, 95 NY2d 921). “Counsel may not be expected to create a defense when it does not exist.” (People v DeFreitas, 213 AD2d 96, 101, lv denied 86 NY2d 872.)
We perceive no basis for a reduction in sentence. Concur— Tom, J.P., Andrias, Saxe, Wallach and Rubin, JJ.